DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 May 2022 has been entered.

Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24, line 10, “the abutment” should be –the structure--.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 18, 20, 24-27, and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,238,684 to Wood in view of US 2004/0035073 A1 to Bravinski.

Regarding claim 18, further comprising ligatures (39, 40) that encircle the interlinked reinforcement cages of the respective modules either horizontally or vertically within the space (wrap horizontally around members of the cage).  
Regarding claim 20, Wood discloses a structure that includes a consolidated abutment formed from the structure of claim 24 but does not disclose a bridge structure including the abutment of claim 24 with the abutment being formable simultaneously with a portion of a bridge supported upon the seat thereof.  
Bravinski discloses a structure formed from a consolidated abutment and being formed simultaneously with a portion of a bridge (horizontal structure of 17F) supported upon the seat thereof (Fig.17D-17F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed a portion of a bridge on a seat structure of modules as taught by Bravinski with the abutment modules of Wood so to provide a finished concrete structure which is reinforced and provided strength and durability necessary to form a bridge.
Regarding claim 24, Wood discloses a structure comprising a plurality of modules layered atop one another (first row of panels 48/49 and successive rows of panels 48/49) to provide a height to the structure, with each module comprising: at least one formwork member (48, 49), with the formwork members of the plurality of modules together forming a pair of side walls (48/49) that define a space therebetween (Fig.7) for receiving a settable material, and a three dimensional reinforcement cage (10, 11, 12, 13, 36) disposed within and substantially conforming to the space and engaged with the at least one formwork member, the reinforcement cage comprising a plurality of braces (36) that extend perpendicular the pair of sidewalls (Fig.7); a plurality of first members (11,13) that extend between successive modules of the abutment (Fig.7) to thereby interlink the respective reinforcement cages thereof, and a plurality of second members (10, 12) that extend along a length of the structure parallel to the side walls, with the first members being coupled to the second members (Fig.4 and 7) and the braces being coupled to at least one of the of the first members and the second members (Fig.4 and 7); wherein the respective reinforcement cages of each module are configured to provide support to locate and hold the side walls in a spaced relationship (the cages are interconnected with one another and the sidewalls and there provide support) prior to the introduction of settable material into the space and during the setting thereof, and wherein the reinforcement cages of the respective modules are configured to integrate with the sidewalls of the structure as the settable material sets to form a consolidated structure (Column 3, lines 40-54), with the interlinked reinforcement cages providing an internal support thereof (cages provide a support within the sidewalls).
Wood does not disclose wherein a lower one of the modules has an increased width compared to an upper one of the modules successively layers thereabove to thereby provide a seat for receiving and supporting a further structure thereupon, with the seat being in fluid communication with the space.
Bravinski discloses wherein a lower one of the modules has an increased width compared to an upper one of the modules successively layers thereabove to thereby provide a seat for receiving and supporting a further structure thereupon, with the seat being in fluid communication with the space (Fig. 17A – 17F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the structure of Wood with differing widths as taught by Bravinski so to allow different structural additions to be added to the structure such as bricks layers, floors, bridges surfaces, etc.
Regarding claim 25, wherein each of the braces comprise first engagement means (51, Fig.5) for cooperating with second engagement means (slots of Fig.3) of the respective side walls.  
Regarding claim 26, wherein the first engagement means comprises a pair of elongate protrusions (each flange of 51) configured to be received by the cooperating second engagement means of the side walls.  
Regarding claim 27, wherein the cooperating second engagement means of the side walls comprises a series of shaped apertures (slots along the panels, Fig.3, 4, and 7) for receiving the elongate protrusions therein.  
Regarding claim 31, comprising a primary wall and at least one end wall, wherein the primary wall and each end wall each comprise at least two successively layered foundation modules and a reinforcement cage, wherein spaces of each wall are in fluid communication with each other such that introduction of the settable material thereto consolidates each wall together (central portions of the walls and the end portions of the wall of Fig.7; all of the modules are in fluid communication with one another).  
Regarding claim 32, wherein the reinforcement cage of the or each end wall is interconnected with the reinforcement cage of the primary wall (each portion of the cages of the modules are interconnected along the entire wall).  
Regarding claim 33, Wood discloses a structure, comprising: a plurality of formwork modules successively layered atop one another to provide a height to the structure (Fig.7), each formwork module comprising at least one formwork member (48, 49), with the formwork members of the plurality of formwork modules together forming a pair of side walls (panels 48/49) that define a space therebetween (Fig.7) for receiving a settable material; and a three dimensional reinforcement cage (10, 11, 12, 13, 36) disposed within and substantially conforming to the space and engaged with the side walls of the structure, the reinforcement cage comprising a plurality of braces (36) that extend between the pair of sidewalls; a plurality of first members (11, 13) that extend between successive formwork modules of the structure, and a plurality of second members (10, 12) that extend along a length of the structure parallel to the sidewalls, with the first members being coupled to the second members (Fig. 4 and 7), and the braces (36) being coupled to at least one of the first members and the second members (Fig. 4 and 7); wherein the reinforcement cage is configured to provide support to locate and hold the side walls in a spaced relationship (the cages are interconnected with one another and the sidewalls and there provide support) prior to introduction of the settable material into the space and during the setting thereof; and wherein the reinforcement cage is configured to integrate with the side walls as the settable material sets to form a consolidated structure (Column 3, lines 40-54), with the reinforcement cage providing an internal support thereof (cages provide a support within the sidewalls).
Wood does not disclose wherein a lower one of the modules has an increased width compared to an upper one of the modules successively layers thereabove to thereby provide a seat for receiving and supporting a further structure thereupon, with the seat being in fluid communication with the space.
Bravinski discloses wherein a lower one of the modules has an increased width compared to an upper one of the modules successively layers thereabove to thereby provide a seat for receiving and supporting a further structure thereupon, with the seat being in fluid communication with the space (Fig. 17A – 17F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the structure of Wood with differing widths as taught by Bravinski so to allow different structural additions to be added to the structure such as bricks layers, floors, bridges surfaces, etc.
Regarding claims 34 and 35, The recitation “wherein the reinforcement cage of the upper one of the modules is configured to interlink with a reinforcement member of the further structure, to thereby provide load transfer therebetween.” recites a function of the modules and does not require any additional structure of a further structure since the further structure is not positively recited. The modules of Wood are capable of interlinking with a further structure. Further, Bravinski teaches the additional structure supported by and capable of interlinking with the modules.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,238,684 to Wood in view of US 2004/0035073 A1 to Bravinski in view of US 2013/0312350 A1 to Kreizinger.

Regarding claim 15, Wood does not specifically disclose further comprising a pair of end plates to enclose the space between the side walls of the respective modules and form a cavity therebetween.  
Kreizinger discloses providing end plates to a concrete form (Fig.15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided sidewalls and end walls to the modules of Wood as taught by Kreizinger so to ensure when the settable material is poured, the settable material remains in side of the modules and does not spill out of the open ends of the forms. Providing end walls to the modules will mark the end of the module which will then determine the length of the module.




Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,238,684 to Wood in view of US 2004/0035073 A1 to Bravinski in view of US 2006/0179787 A1 to Bilowol.

Regarding claim 28, Wood discloses the form work members but does not disclose wherein the form work members of each module are configured as C-sections.  
Bilowol discloses forming form work members of the module from C-sections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the form work members of Wood from C-sections as taught by Bilowol so to provide side walls with a reduced weight and further to provide the flanges of the C-shape which enable the used to lock the panels together by many different means which are accessible from the outside.

Claim 15, 18, 20, 24, 25, 29, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0312350 A1 to Kreizinger in view of US 6,691,486 B1 to Durand in view of US 2004/0035073 A1 to Bravinski.

Regarding claim 15, Kreizinger discloses further comprising a pair of end plates (2, Fig.15) to enclose the space between the side walls of the respective modules and form a cavity therebetween (Fig.15).  
Regarding claim 18, Durand further comprising ligatures (13, Fig.5 and 6) and wherein the ligatures that encircle the interlinked reinforcement cages of the respective modules either horizontally or vertically within the space (encircle members of the cage both horizontally and vertically, Fig. 5 and 6).  
Regarding claim 20, Kreizinger discloses a structure that includes a consolidated abutment formed from the structure of claim 24 but does not disclose a bridge structure including the abutment of claim 24 with the abutment being formable simultaneously with a portion of a bridge supported upon the seat thereof.  
Bravinski discloses a structure formed from a consolidated abutment and being formed simultaneously with a portion of a bridge (horizontal structure of 17F) supported upon the seat thereof (Fig.17D-17F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed a portion of a bridge on a seat structure of modules as taught by Bravinski with the abutment modules of Kreizinger so to provide a finished concrete structure which is reinforced and provided strength and durability necessary to form a bridge.
Regarding claim 24, Kreizinger discloses a structure comprising a plurality of modules (low module 70, Fig.15 and modules on top of lower module) layered atop one another to provide a height to the structure (Fig. 15), with each module comprising: at least one formwork member, with the formwork members of the plurality of modules together forming a pair of side walls (1, 1) that define a space therebetween (Fig.15) for receiving a settable material, and a three dimensional reinforcement cage (43, 45) disposed within and substantially conforming to the space and engaged with the at least one formwork member, the reinforcement cage comprising a plurality of braces (30 and transverse 40) that extend perpendicular to the pair of side walls; a plurality of first members (45) that extend between successive modules of the abutment to thereby reinforce the respective reinforcement cages thereof, and a plurality of second members (43) that extend along a length of the structure parallel to the side walls, with the first members being coupled to the second members (Fig.15), wherein the respective reinforcement cages of each module are configured to provide support to locate and hold the side walls in a spaced relationship prior to the introduction of settable material into the space and during the setting thereof; and wherein the reinforcement cages of the respective modules are configured to integrate with the side walls of the structure (the cages provide support to the sidewalls, Fig.15; the sidewalls cannot fall over, etc. therefore the cages provide support) as the settable material sets to form a consolidated structure (Fig.15), with the interlinked reinforcement cages providing an internal support thereof. 
Kreizinger discloses braces and first and second members, but does not specifically disclose wherein the first and second members are coupled to the braces.
Durand discloses securing reinforcing members to one another within a concrete form (Fig.5 and 6).
Kreizinger also does not disclose wherein a lower one of the modules has an increased width compared to an upper one of the modules successively layers thereabove to thereby provide a seat for receiving and supporting a further structure thereupon, with the seat being in fluid communication with the space.
Bravinski discloses wherein a lower one of the modules has an increased width compared to an upper one of the modules successively layers thereabove to thereby provide a seat for receiving and supporting a further structure thereupon, with the seat being in fluid communication with the space (Fig. 17A – 17F).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have coupled the portions of the cage of Kreizinger to one another as taught by Durand so to ensure the reinforcing members and the braces stay in place while the settable material is poured, thereby ensuring that the reinforcing members were not knocked over or tilted and maximizing the strength and durability of the modules.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the structure of Wood with differing widths as taught by Bravinski so to allow different structural additions to be added to the structure such as bricks layers, floors, bridges surfaces, etc.
Regarding claim 25, Kreizinger discloses wherein each of the braces comprise first engagement means (bumps on 40, Fig.10a) for cooperating with second engagement means (tops of 30, Fig.10c) of the respective side walls.  
Regarding claim 29, Kreizinger discloses further comprising a plurality of supplemental reinforcing members (longitudinal members 40, Fig.15) spaced between the respective pairs of side walls and extending along the length of each of the modules (Fig.15).  
Regarding claim 33, Kreizinger discloses a structure, comprising: a plurality of formwork modules (modules 70) successively layered atop one another to provide a height to the structure, each formwork module comprising at least one formwork member, with the formwork members of the plurality of formwork modules together forming a pair of side walls (1, 1) that define a space therebetween (Fig.15) for receiving a settable material; and a three dimensional reinforcement cage (43, 45) disposed within and substantially conforming to the space and engaged with the side walls of the structure, the reinforcement cage comprising a plurality of braces (30 and transverse 40) that extend between the side walls, a plurality of first members (45) that extend between successive formwork modules of the structure, and a plurality of second members (43) that extend along a length of the structure parallel to the sidewalls, with the first members being coupled to the second members (Fig.15); wherein the reinforcement cage is configured to provide support to locate and hold the sidewalls in a spaced relationship prior to introduction of the settable material into the space and during the setting thereof; (the cages provide support to the sidewalls, Fig.15; the sidewalls cannot fall over, etc. therefore the cages provide support); and wherein the reinforcement cage is configured to integrate with the sidewalls as the settable material sets to form a consolidated structure (Fig.15), with the reinforcement cage providing an internal support thereof.
Kreizinger discloses braces and first and second members, but does not specifically disclose wherein the first and second members are coupled to the braces.
Durand discloses securing reinforcing members to one another within a concrete form (Fig.5 and 6).
Kreizinger also does not disclose wherein a lower one of the modules has an increased width compared to an upper one of the modules successively layers thereabove to thereby provide a seat for receiving and supporting a further structure thereupon, with the seat being in fluid communication with the space.
Bravinski discloses wherein a lower one of the modules has an increased width compared to an upper one of the modules successively layers thereabove to thereby provide a seat for receiving and supporting a further structure thereupon, with the seat being in fluid communication with the space (Fig. 17A – 17F).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have coupled the portions of the cage of Kreizinger to one another as taught by Durand so to ensure the reinforcing members and the braces stay in place while the settable material is poured, thereby ensuring that the reinforcing members were not knocked over or tilted and maximizing the strength and durability of the modules.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the structure of Wood with differing widths as taught by Bravinski so to allow different structural additions to be added to the structure such as bricks layers, floors, bridges surfaces, etc.
Regarding claims 34 and 35, The recitation “wherein the reinforcement cage of the upper one of the modules is configured to interlink with a reinforcement member of the further structure, to thereby provide load transfer therebetween.” recites a function of the modules and does not require any additional structure of a further structure since the further structure is not positively recited. The modules of Kreizinger are capable of interlinking with a further structure. Further, Bravinski teaches the additional structure supported by and capable of interlinking with the modules.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0312350 A1 to Kreizinger in view of US 6,691,486 B1 to Durand in view of US 2004/0035073 A1 to Bravinski in view of US 2008/0110118 A1 to Molina.

Regarding claim 30, Kreizinger does not disclose further comprising a base extending between and coupled with a lower portion of the pair of side walls of a lowermost of the modules, wherein the base is configured with a recess thereby reducing a volume of the space.  
Molina discloses providing a base (20) extending between and coupled with a lower portion of the pair of side walls of a lowermost of the modules (30), wherein the base is configured with a recess (the base has recesses which form member 21) thereby reducing a volume of the space.  
It would have been obvious to one of ordinary skill of the art before the effective filing date of the invention to have provided a base to the module of Kreizinger as taught by Molina so to effectively locate the modules on the base, reduce the amount of settable material necessary during pouring and further the aid in preventing the modules from tilting or become skewed during installation.




Claim 16, 20, 24, 31, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,852,907 to Tobin in view of US 3,238,684 to Wood in view of US 2004/0035073 A1 to Bravinski.

Regarding claim 16, Tobin discloses wherein opposing ends of at least one of the braces are mechanically attached to both a side wall of the first module and a sidewall of a successive module to thereby align the modules within the structure (Fig.5).  
Regarding claim 20, Tobin discloses a structure that includes a consolidated abutment formed from the structure of claim 24 but does not disclose a bridge structure including the abutment of claim 24 with the abutment being formable simultaneously with a portion of a bridge supported upon the seat thereof.  
Bravinski discloses a structure formed from a consolidated abutment and being formed simultaneously with a portion of a bridge (horizontal structure of 17F) supported upon the seat thereof (Fig.17D-17F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed a portion of a bridge on a seat structure of modules as taught by Bravinski with the abutment modules of Tobin so to provide a finished concrete structure which is reinforced and provided strength and durability necessary to form a bridge.
Regarding claim 24, Tobin discloses a structure comprising a plurality of modules (lower module, Fig.5 and successive rows of modules, Fig.5) layered atop one another to provide a height to the structure (Fig.5), with each module comprising: at least one formwork member (27), with the formwork members of the plurality of modules together forming a pair of side walls (27, 27) that define a space therebetween (Fig. 4 and 5) for receiving a settable material; and a three dimensional reinforcement cage disposed within and substantially conforming to the space (Fig. 4 and 5) and engaged with the at least one formwork member, the reinforcement cage comprising a plurality of braces (1) that extend perpendicular the pair of sidewalls; a plurality of second members (29) that extend along a length of the structure parallel to the side walls, wherein the respective reinforcement cages of each module are configured to provide support to locate and hold the side walls in a spaced relationship (the cages provide support to the sidewalls) prior to the introduction of settable material into the space and during the setting thereof; and wherein the reinforcement cages of the respective modules are configured to integrate with the side walls of the structure as the settable material sets to form a consolidated structure (Fig. 4 and 5), with the interlinked reinforcement cages providing an internal support thereof.
Tobin does not disclose a plurality of first members that extend between successive modules of the abutment, and the first members being coupled to the second members and the braces being coupled to at least one of the of the first members and the second members.
Wood discloses a plurality of first members (11, 13), and a plurality of second members (10, 12) perpendicular to the first members, the first members coupled to at least the brace (Fig. 4 and 7) and the second members coupled to at least one of the plurality of the first members and the brace (Fig. 4 and 7); wherein the plurality of first members of the first foundation module extend beyond the pair of side walls of that module and engage the brace of the or each successive module and thereby locate the or each successive module (Fig.15).
Tobin also does not disclose wherein a lower one of the modules has an increased width compared to an upper one of the modules successively layers thereabove to thereby provide a seat for receiving and supporting a further structure thereupon, with the seat being in fluid communication with the space.
Bravinski discloses wherein a lower one of the modules has an increased width compared to an upper one of the modules successively layers thereabove to thereby provide a seat for receiving and supporting a further structure thereupon, with the seat being in fluid communication with the space (Fig. 17A – 17F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided first, vertical reinforcing elements coupled to the braces and the second members as taught by Wood so to increase the strength of the module of Tobin as well as ensure that the reinforcing members do not move during pouring of the settable material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the structure of Wood with differing widths as taught by Bravinski so to allow different structural additions to be added to the structure such as bricks layers, floors, bridges surfaces, etc.
Regarding claim 31, Tobin discloses comprising a primary wall (main wall of Fig.5) and at least one end wall (perpendicular wall, Fig.5), wherein the primary wall and each end wall each comprise at least two successively layered foundation modules and a reinforcement cage (Fig.5), wherein spaces of each wall are in fluid communication with each other such that introduction of the settable material thereto consolidates each wall together (Fig.5).  
Regarding claim 33, Tobin discloses a structure, comprising: a plurality of formwork modules (each layered module of Fig.5) successively layered atop one another to provide a height to the structure (Fig.5), each formwork module comprising at least one formwork member (27), with the formwork members of the plurality of formwork modules together forming a pair of side walls (27 and 27, Fig.4) that define a space therebetween (Fig. 4 and 5) for receiving settable material; and a three dimensional reinforcement cage disposed within and substantially conforming to the space (Fig. 4 and 5) and engaged with the side walls of the structure, the reinforcement cage comprising a plurality of braces (1) that extend between the pair of sidewalls; a plurality of second members (29) that extend along a length of the structure parallel to the sidewalls; wherein the reinforcement cage is configured to provide support to locate and hold the side walls in a spaced relationship (the cages provide support to the sidewalls) prior to the introduction of the settable material into the space and during the setting thereof; wherein the reinforcement cage is configured to integrate with the side walls as the settable material sets to form a consolidated structure (Fig. 4 and 5), with the interlinked reinforcement cages providing an internal support thereof.
Tobin does not disclose a plurality of first members that extend between successive modules of the structure, and the first members being coupled to the second members, and the braces being coupled to at least one of the first members and the second members.
Wood discloses a plurality of first members (11, 13), and a plurality of second members (10, 12) perpendicular to the first members, the first members coupled to at least the brace (Fig. 4 and 7) and the second members coupled to at least one of the plurality of the first members and the brace (Fig. 4 and 7); wherein the plurality of first members of the first foundation module extend beyond the pair of side walls of that module and engage the brace of the or each successive module and thereby locate the or each successive module (Fig.15).
Tobin also does not disclose wherein a lower one of the modules has an increased width compared to an upper one of the modules successively layers thereabove to thereby provide a seat for receiving and supporting a further structure thereupon, with the seat being in fluid communication with the space.
Bravinski discloses wherein a lower one of the modules has an increased width compared to an upper one of the modules successively layers thereabove to thereby provide a seat for receiving and supporting a further structure thereupon, with the seat being in fluid communication with the space (Fig. 17A – 17F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided first, vertical reinforcing elements coupled to the braces and the second members as taught by Wood so to increase the strength of the module of Tobin as well as ensure that the reinforcing members do not move during pouring of the settable material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the structure of Wood with differing widths as taught by Bravinski so to allow different structural additions to be added to the structure such as bricks layers, floors, bridges surfaces, etc.
Regarding claims 34 and 35, The recitation “wherein the reinforcement cage of the upper one of the modules is configured to interlink with a reinforcement member of the further structure, to thereby provide load transfer therebetween.” recites a function of the modules and does not require any additional structure of a further structure since the further structure is not positively recited. The modules of Tobin in view of Wood are capable of interlinking with a further structure. Further, Bravinski teaches the additional structure supported by and capable of interlinking with the modules.

Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that the reinforcement cage of Wood does not support the side walls prior to introduction to settable material. This is not found to be persuasive. First, Applicant presents arguments to Figure 1 of Wood, but the rejection refers to primarily Figure 7 of Wood. The braces of 36 clearly interlock with the panels 48 and 49 of the structure, and the reinforcements 10, 11, 12, 13 are all interlocked with the braces 36, therefore the walls are in fact supported by the reinforcement cage prior to settable material being poured. Since all of the reinforcement members are engaged with one another and the side wall panels, the members of Wood do in fact forma reinforcement cage that supports the side walls prior to pouring of settable material, regardless of any scaffolding that is removed.
Further, the differing widths of modules have been addressed with the newly presented rejection above.
Again, Applicant argues that the members of Kreizinger do not provide any support to the structure prior to introduction of settable material, this again is not found to be persuasive. Kreizinger shoes reinforcement members which engage the form walls of the module and is further combined with Durand teaching securing the reinforcing members together with a tie, which then forms a reinforcement cage. The reinforcement cage engages the form walls, and therefore provides some structural support to the form walls, before, during, and after the settable material is poured.
Applicant further argues that the combination of Durand and Kreizinger would not have been obvious to combine since the methods would be determined as distinct between a removable formwork and a stay-in place form work. This is not found to be persuasive and is not factual. The disclosure of Durand specifically says the formwork is sacrificial which means the form work is stay in place form work. Further, the combination was to simply teach the idea of tying reinforcement members together and not used to teach the side walls of Durand. Again, a reinforcement which is formed within the formwork panels and engage the formwork panels support the form work panels prior to settable material being introduced.
Applicant further argues that Tobin does not disclose a three-dimensional reinforcement cage that supports the side wall panels prior to introduction of settable material. Again, this if not found to be persuasive. First, the reinforcement cage is claimed as including braces, first members, and second members. The braces of Tobin alone clearly support the side wall panels of Tobin, in fact the braces hold the panels in place relative to one another, therefore the reinforcement cage (made up partly of the braces) supports the side wall panels of the structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635